Citation Nr: 1042029	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  05-29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected right knee osteoarthritis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for service-
connected right shoulder acromioclavicular joint separation, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 
1990, from January 1991 to August 1991, and from February 2003 to 
July 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in September 2006.  A 
transcript of that proceeding is of record.

When this case most recently was before the Board in May 2010, it 
was remanded for additional development.  The case since has been 
returned to the Board for further appellate action.

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This case was first remanded in November 2007 after the Veteran 
testified regarding the worsening symptomatology associated with 
her service-connected right knee and right shoulder disabilities.  
In its remand instructions, the Board directed that the Veteran 
be afforded a VA examination to determine the current severity of 
these disabilities and specifically requested that the examiner 
note any "functional loss due to pain, weakened movement, excess 
fatigability, or incoordination on movement" in the examination 
report (in accordance with examination instructions that were in 
effect at that time).  The Board also requested that the Veteran 
be afforded a VA examination to determine whether there is any 
neurological impairment in her right upper extremity and whether 
any such impairment is related to her service-connected right 
shoulder disability.  In addition, the Board requested that a 
complete rationale be provided for all opinions expressed.

Pursuant to the remand instructions, the Veteran was afforded VA 
examinations in January 2008.  Unfortunately, both examination 
reports were inadequate for rating purposes.  The January 2008 VA 
joints examination report noted that there was "no functional 
impairment during flareups" of the Veteran's right knee and 
right shoulder disabilities, but the examiner indicated in the 
same report that she was unable to "determine whether flare[-
]ups cause any additional functional loss without resort to mere 
speculation."  She provided no explanation for these 
contradictory statements.  The examiner further indicated that 
she was unable to "determine without resort to mere speculation 
whether weakness or incoordination cause any additional 
functional loss," but she did not explain why she was unable to 
determine whether these factors caused additional functional 
loss.  The January 2008 VA neurological examination report also 
was inadequate.  In it, the examiner noted the Veteran's 
complaint of numbness in her right hand and opined that her 
"[r]ight shoulder pain is likely myofascial...[t]o exclude a 
radiculopathy," but she did not indicate whether there was any 
neurological impairment in the right upper extremity and did not 
provide a rationale.

In May 2010, the Board determined that both examination reports 
were inadequate and remanded this case for a second time.  In its 
remand, the Board explained why the January 2008 VA examination 
reports were inadequate and instructed that the Veteran be 
afforded new VA orthopedic and neurological examinations.  The 
remand instructions specified that the VA examiner who evaluated 
the Veteran's right knee and right shoulder disabilities should 
note any functional loss due to pain, weakened movement, excess 
fatigability, or incoordination of movement.  The instructions 
also specified that the examiner should provide a complete 
rationale for all opinions expressed.  In addition, the 
instructions specified that the VA neurological examiner should 
opine as to "whether any right upper extremity neurological 
impairment is present which is related to the Veteran's service-
connected right shoulder disability," and should provide a 
complete rationale for all opinions expressed.

Although the Veteran was afforded the requested VA examinations 
in May 2010, the Board, unfortunately, once again is compelled to 
find that both examination reports are inadequate for rating 
purposes and that another remand is required.  See  38 C.F.R. 
§ 4.2 (2009); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-
24 (2007).

The May 2010 VA joints examination report notes that there is 
"loss of joint function with use," and it appears to indicate 
that this loss of joint function is associated with pain and lack 
of endurance.  The report also notes that "the above factors" 
result in "no additional limitation of range of motion with 
repetitive motion" although there is "increased pain and some 
additional limitation during flare-ups."  However, the report 
does not describe the nature and extent of the "loss of joint 
function with use" or the "additional limitation" associated 
with the flare-ups; does not describe the effects of the "pain" 
and "lack of endurance" noted in the examination report on 
joint function; and does not address whether there is "any 
functional loss due to...weakened movement, excess fatigability, or 
incoordination of movement" as directed by the May 2010 remand 
instructions.

The May 2010 neurological examination report also is inadequate.  
Although it indicates that the examiner reviewed the claims 
folder, the medical history section does not note the Veteran's 
complaints of right hand numbness.  In addition, there is no 
indication in the examination report that the examiner considered 
the results of electrodiagnostic testing conducted in February 
2008.  The examiner diagnosed degenerative joint disease of the 
right shoulder and concluded that "this is not a neurological 
problem," but he did not discuss whether a separate neurological 
problem exists and, if so, whether that problem is related to the 
Veteran's right shoulder disability.

At this juncture the Board is compelled to note that it is plain 
from even a cursory review of the May 2010 examination reports 
that neither is responsive to the Board's remand instructions.  
Both examination reports should have been returned by the Agency 
of Original Jurisdiction (AOJ) to the respective examiners for 
addendum opinions or, if necessary, for new examinations by 
examiners who would address the issues identified in the Board's 
remand and provide the requested rationales.  Since there has 
been no compliance with the Board's remand instructions, and 
since the Board is obligated to ensure that the AOJ complies with 
the Board's remand directives, this case must once again be 
remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED to the AOJ for the following 
actions:

1.  Obtain and associate with the claims file 
all VA treatment records related to treatment 
received for the Veteran's right knee and 
right shoulder disabilities from December 
2009 to the present, to include all records 
of treatment received at the Brooklyn, New 
York, VA Medical Center, or in other parts of 
the New York VA Healthcare System.

2.  Schedule the Veteran for a new orthopedic 
examination to determine the nature and 
present severity of her service-connected 
right knee and right shoulder disabilities.  
The claims folder must be made available to 
and reviewed by the examiner.

The examiner should conduct range of motion 
studies.  The examiner also should describe 
any loss of function associated with the 
Veteran's right knee and right shoulder 
disabilities.  In addition, in the 
examination report, the examiner must 
render an opinion as to whether the 
Veteran experiences an increase in 
functional impairment due to pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the 
right knee and right shoulder.

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

3.  Schedule the Veteran for a neurological 
examination to determine the nature and 
present severity of her service-connected 
right shoulder disability.  The claims folder 
must be made available to and reviewed by the 
examiner.  Any indicated tests, if any, 
should be performed.

The examiner must express an opinion as to 
whether any right upper extremity 
neurological impairment is present and, if 
so, whether any such impairment is related to 
the Veteran's service-connected right 
shoulder disability.  In providing this 
opinion, the examiner should specifically 
address the Veteran's history of complaints 
of right hand numbness and the results of the 
electrodiagnostic testing conducted in 
February 2008.  

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

4.  Upon receipt of the examination reports, 
the AOJ should closely review them to 
determine if all requested actions have been 
thoroughly and completely addressed.  If not, 
the reports must be returned for correction 
or clarification before the claims are 
readjudicated.  

5.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claims for increased initial ratings for 
right knee and right shoulder disabilities 
based on a de novo review of the record.  If 
any benefit sought on appeal is not granted, 
the Veteran and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate opportunity 
to respond before the case is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

